             Case 1:20-cv-01998-LGS Document 22 Filed 07/08/20 Page 1 of 2


 THE WEITZ LAW FIRM, P.A.                                                   Bank of America Building
                                                                            18305 Biscayne Bld., Ste 214
                                                                            Aventura, Florida 33160

 July 7, 2020                 Application GRANTED. The time to complete service is extended to
                              August 8, 2020. The initial conference set for July 16, 2020, at
 VIA CM/ECF                   10:30 A.M. is adjourned to September 10, 2020, at 10:30 A.M.
 Honorable Judge Lorna G. Schofield
 United States District Court       Dated: July 8, 2020 New York New York
 Southern District of New York
 40 Foley Square - Courtroom 1106
 New York, New York 10007

                Re:    Girotto v. Fortunato O Frederico & CA LDA, d/b/a Fly London, et al.-
                       Case 1:20-cv-01998-LGS

Dear Judge Schofield:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        The Initial Pretrial Conference in this matter is currently scheduled for July 16, 2020, at 10:30
a.m., in Your Honor's Courtroom. Due to the Covid-19 pandemic, and the consequential reduction
of staff and limited hours of our process server, as well as the logistical limitations on their ability to
serve in New York City due to the recently expired eighty-day lockdown mandate, service of process
was unexpectedly delayed, and undersigned counsel was subsequently provided the corresponding
Affidavits of Service late from the process server.

        We have since been notified by former counsel for the Tenant/Defendant Fortunato O
Frederico & CA LDA, who was served by the process server, that he is not their authorized registered
agent and/or authorized counsel and that said Tenant/Defendant needs to be reserved. Said
Tenant/Defendant Fortunato O Frederico & CA LDA is a Portuguese company, and will need to be
served via the Hague Convention, despite our best efforts to inform their principals/managers of this
pending suit via multiple emails and Federal Express (enclosing courtesy copies of the Complaint and
the Court’s Order regarding the Conference). We have also made extensive efforts to locate any New
York based registered agent for said Tenant/Defendant, but unfortunately none exist. Despite our
good-faith attempts, we have received no response to date, and will need to undertake the time
consuming and expensive process of translating the Complaint and Amended Summons into
Portuguese and then serve said Tenant/Defendant via the Hague Convention. Consequently, we have
since requested, and have been issued, an Amended Summons [D.E. 20] for said Tenant/Defendant.

       This significant complication and ensuing delay was unforeseen, and therefore, Plaintiff and
undersigned counsel hereby respectfully request an adjournment of the Initial Pretrial Conference for
sixty (60) days (or sine die), and a thirty (30) day extension of time to properly serve said
Tenant/Defendant via the aforementioned extensive process through the Hague Convention. Thank
you for your consideration of this unexpected request.




                                                      1
    Case 1:20-cv-01998-LGS Document 22 Filed 07/08/20 Page 2 of 2
.


                              Sincerely,

                              By: /S/ B. Bradley Weitz
                                 B. Bradley Weitz, Esq. (BW9365)
                                 THE WEITZ LAW FIRM, P.A.
                                 Attorney for Plaintiff
                                 Bank of America Building
                                 18305 Biscayne Bld, Ste. 214
                                 Aventura, Florida 33160
                                 Telephone: (305) 949-7777
                                 Facsimile: (305) 704-3877
                                 Email: bbw@weitzfirm.com




                                  2
